DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed April 25, 2022. 

Terminal Disclaimer
3. 	The terminal disclaimer filed on 7/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10871956 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark L. Berrier (Reg. No. 35066) on July 7, 2022.

5.	Claims 1-15 are allowed. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al is cited for teaching DB2MMT: a massive multi-tenant database platform for cloud computing. LI  et al is cited for teaching deploying an application in a cloud computing environment. Brannen et al is cited for teaching Computer System And A Method Of Deploying An Application In A Computer System
. 

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
8.	(Currently Amended) A method for execution of instructions by an event manager in a multitenant environment, the method comprising:
executing a multitenant computing platform;
capturing, by an application manager, application metadata for each of a plurality of different versions of an application which is common to multiple tenants;
generating, by the application manager, a plurality of different application metadata bundles, wherein each application metadata bundle contains the application metadata that defines a corresponding one of the plurality of different versions of the application;
validating, by a bundle manager, each of the plurality of different application metadata bundles;
storing, by the bundle manager, the plurality of different validated application metadata bundles in a bundle library in one or more data storage devices;
retrieving, by a deployment manager, a master data schema and at least one of the plurality of different bundles from the bundle library; 
deploying, by the deployment manager, the retrieved master data schema and the at least one retrieved bundle to the multitenant computing platform; and
generating, by the deployment manager, a tenant data schema defining a tenant data model corresponding to the retrieved master data schema and the at least one retrieved bundle on the multitenant computing platform, wherein the tenant data schema is accessible by a corresponding one of the multiple tenants of the multitenant computing platform[[;]].

12.	(Currently Amended) A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by one or more processors to execute an event manager which is configured to perform:
executing a multitenant computing platform;
capturing, by an application manager, application metadata for each of a plurality of different versions of an application which is common to multiple tenants;
generating, by the application manager, a plurality of different application metadata bundles, wherein each application metadata bundle contains the application metadata that defines a corresponding one of the plurality of different versions of the application;
validating, by a bundle manager, each of the plurality of different application metadata bundles;
storing, by the bundle manager after validating each of the plurality of different application metadata bundles, the plurality of different validated application metadata bundles in a bundle library in one or more data storage devices;
retrieving, by a deployment manager, a master data schema and at least one of the plurality of different bundles from the bundle library; 
deploying, by the deployment manager, the retrieved master data schema and the at least one retrieved bundle to the multitenant computing platform; and
generating, by the deployment manager, a tenant data schema defining a tenant data model corresponding to the retrieved master data schema and the at least one retrieved bundle on the multitenant computing platform, wherein the tenant data schema is accessible by a corresponding one of the multiple tenants of the multitenant computing platform[[;]].

Reason for Allowance
7.	The prior art of record does not expressly teach or render obvious the claim features of 
“an application manager implemented by the one or more processors of the one or more servers which, for each of a plurality of different versions of an application which is common to multiple tenants, captures application metadata for the version of the application and generates a corresponding bundle which contains metadata that defines the version of the application; a bundle manager which, responsive to the application manager, validates each of the plurality of different bundles and thereafter stores the validated bundles in a bundle library in the one or more data storage devices; and a deployment manager which, responsive to the application manager, selects and installs a specific one of the versions of the application for a corresponding one of the multiple tenants of the multi-tenant environment by retrieving a master data schema and one of the bundles corresponding to the specific one of the versions of the application from the bundle library and installs the retrieved master data schema and the retrieved bundle and generates a tenant data schema defining a tenant data model for the specific version of the application corresponding to the retrieved master data schema and the retrieved bundle, wherein the tenant data schema is accessible by the corresponding tenant of the multi-tenant environment." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“capturing, by an application manager, application metadata for each of a plurality of different versions of an application which is common to multiple tenants; generating, by the application manager, a plurality of different application metadata bundles, wherein each application metadata bundle contains the application metadata that defines a corresponding one of the plurality of different versions of the application; validating, by a bundle manager, each of the plurality of different application metadata bundles; storing, by the bundle manager, the plurality of different validated application metadata bundles in a bundle library in one or more data storage devices; Attorney Docket No.Application No. 17/083,202 OPEN6670-2Customer ID: 109422 5 retrieving, by a deployment manager, a master data schema and at least one of the plurality of different bundles from the bundle library; deploying, by the deployment manager, the retrieved master data schema and the at least one retrieved bundle to the multitenant computing platform; and generating, by the deployment manager, a tenant data schema defining a tenant data model corresponding to the retrieved master data schema and the at least one retrieved bundle on the multitenant computing platform, wherein the tenant data schema is accessible by a corresponding one of the multiple tenants of the multitenant computing platform.”
as recited in independent claim 8.
The prior art of record does not expressly teach or render obvious the claim features of 
“capturing, by an application manager, application metadata for each of a plurality of different versions of an application which is common to multiple tenants; generating, by the application manager, a plurality of different application metadata bundles, wherein each application metadata bundle contains the application metadata that defines a corresponding one of the plurality of different versions of the application; validating, by a bundle manager, each of the plurality of different application metadata bundles; storing, by the bundle manager after validatinq each of the plurality of different application metadata bundles, the plurality of different validated application metadata bundles in a bundle library in one or more data storage devices; retrieving, by a deployment manager, a master data schema and at least one of the plurality of different bundles from the bundle library; deploying, by the deployment manager, the retrieved master data schema and the at least one retrieved bundle to the multitenant computing platform; and generating, by the deployment manager, a tenant data schema defining a tenant data model corresponding to the retrieved master data schema and the at least one retrieved bundle on the multitenant computing platform, wherein the tenant data schema is accessible by a corresponding one of the multiple tenants of the multitenant computing platform.”
as recited in independent claim 12.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 8 or 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192/2194